In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00020-CR



          MARVIN FRANK HALL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F8796




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                   MEMORANDUM OPINION
          After having pled “guilty” to the offense of assault family violence with a previous conviction,

Marvin Frank Hall was placed on deferred adjudication community supervision in August 2013, and

on September 5, 2014, his community supervision was revoked. After Hall pled “true” to the

allegations raised by the State in its motion to proceed to adjudication, the trial court, on September 5,

2014, adjudicated Hall’s guilt and imposed a sentence of ten years’ incarceration. Hall did not file a

motion for new trial. Rather, Hall filed a motion to withdraw his guilty plea, which was denied by the

trial court. Hall filed his notice of appeal December 29, 2014. The issue before us is whether Hall

properly invoked this Court’s jurisdiction by timely perfecting his appeal. Because we find that Hall’s

notice of appeal was not timely filed, we also conclude that we are without jurisdiction to hear the

appeal.

          A timely filed notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2 of the Texas Rules of Appellate Procedure

prescribes the time period in which a notice of appeal must be filed to perfect an appeal in a criminal

case. See TEX. R. APP. P. 26.2. A criminal defendant’s notice of appeal is timely if filed within thirty

days after the date sentence is imposed or suspended or within ninety days after sentencing if the

defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a); Olivo, 918 S.W.2d at 522.

          In this case, even if we were to treat Hall’s motion to withdraw his guilty plea as a motion for

new trial that extended Hall’s deadline for filing a notice of appeal, then the deadline for filing that

notice was December 4, 2014. See TEX. R. APP. P. 26.2(a)(2). The notice of appeal in this matter was

not mailed until December 29, 2014, twenty-five days after the deadline, making it untimely.




                                                     2
       By letter dated February 20, 2015, we notified Hall of this potential defect in our jurisdiction

and afforded him an opportunity to respond. Hall has not filed a response.

       In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        April 30, 2015
Date Decided:          May 1, 2015

Do Not Publish




                                                  3